Citation Nr: 0630092	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
May 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

The veteran's service-connected duodenal ulcer is manifested 
by some fluctuation of weight and no more than overall 
moderate impairment; it is not productive of anemia or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for a duodenal ulcer have not been met. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a June 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim.  
This is in full compliance with VA's duty to assist the 
veteran as amended by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  A comprehensive examination to evaluate the 
disability at issue was conducted.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis

Service connection was established for the veteran's by a May 
1968 rating decision by the RO.  In October 2001, the 
veteran's condition was rated as 10 percent disabling and he 
filed a claim alleging an increase in severity of his 
symptoms and an entitlement to a higher evaluation.

Upon receipt of the veteran's claim, the RO scheduled the 
veteran for a comprehensive VA gastrointestinal evaluation.  
This examination, performed in June 2002, found the veteran 
to have had symptoms of abdominal discomfort and avoidance of 
certain foods despite treatment with medication.  His abdomen 
was non-tender and no hepatosplenomegaly was noted.  From 
this, the RO assigned a 20 percent evaluation in a July 2002 
rating decision.  The veteran maintains that his condition is 
of a greater severity than that contemplated by a 20 percent 
rating.

The RO has obtained treatment records from VA detailing the 
veteran's care for his duodenal ulcer.  A July 2003 clinical 
report showed that the veteran had right upper quadrant pain 
for a period of three to four days.  This pain was noted to 
be constant, non-radiating, and resolved completely with no 
reoccurrence.  The veteran has experienced periods of weight 
loss and gain, and it has been thoroughly detailed in the 
medical evidence of record.  Specifically, VA treatment in 
February 2004 indicated that the veteran's weight was 227.1 
pounds and that by August 2004 his weight had reduced to 
216.9 pounds.  

The veteran was afforded a second comprehensive VA 
gastrointestinal examination in November 2004.  This 
examination noted that the veteran had difficulty eating, 
which had caused weight loss, but that his weight at the time 
of examination was 229 pounds, evidencing a subsequent weight 
gain.  This is confirmed by the veteran's own statement of 
November 2004 where he reports a weight loss, but states that 
he had "since gained it back."  The examiner went on to 
note that the veteran had not vomited blood or passed blood 
in his stool.  Additionally, the veteran told the examiner 
that he had been prescribed the drug Omeprazole to control 
his symptoms, and that this alleviated his symptoms to a  
"much better" extent than previous therapies.  Objective 
examination noted tenderness in the epigastrium.  An 
esophogastricduodenoscopy was normal.  Blood test results 
included a hematocrit of 41.1% and hemoglobin of 13.9%.  

Subsequent to the November 2004 VA examination, the veteran 
submitted a report of a private gastrointestinal examination.  
This examination, occurring in March 2006, showed that the 
veteran had again lost weight, down to 211 pounds from 223 
pounds in a six month period.  In addition, the veteran 
reported stomach pain and burning sensations in his abdomen, 
with ulcer therapy helping only partially.  Also, the veteran 
reported that his condition caused him to miss work five to 
six times over the last year.  The veteran was found to have 
no anemia or malnutrition as a result of his ulcer.  A 
complete blood count showed the hematocrit remained 41.1% and 
the hemoglobin was 14.3.9%.  

The veteran's duodenal ulcer is rated under Diagnostic Code 
7305, dealing specifically with duodenal ulcers.  As this 
regulatory provision specifically addresses the veteran's 
condition, the Board considers a rating under this Code to be 
clearly the most appropriate in evaluating the veteran's 
disability. 

Under Code 7305, a 10 percent evaluation is warranted where 
the disability is considered mild, with recurring symptoms 
once or twice yearly; a 20 percent evaluation is warranted 
where the condition is moderate, with recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, or with continuous moderate manifestations; a 40 
percent rating applies if the condition is moderately severe, 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year; and a 
maximum evaluation of 60 percent is warranted if the 
condition is severe, with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305.

The veteran has not been shown to be incapacitated to the 
point where he experiences 10 or more days of symptoms at 
least four times per year.  The evidence of record shows that 
at most, the veteran misses six individual days of work per 
year, not necessarily in sequence, and that the longest 
reported duration of painful symptoms was for three to four 
days.  In addition, while there is evidence of weight loss, 
then gain, and most recently additional weight loss, such 
fluctuations are not accompanied by anemia.  This is 
confirmed by the March 2006 medical examination, specifically 
noting an absence of anemia or malnutrition despite a very 
recent weight loss.  As the veteran is required to show that 
his weight loss is accompanied by anemia, or that he is 
incapacitated for at least a 10 day period for four or more 
times a year, he has failed to meet the criteria for the next 
highest (40 percent) evaluation.  Accordingly, a disability 
evaluation in excess of 20 percent is not warranted.

The only evidence suggesting that the veteran's duodenal 
ulcer is of such a severity to rate a greater disability 
evaluation comes from his own lay statements.  The veteran, 
while indeed qualified to report on his painful symptoms, has 
not been shown to possess the requisite medical training or 
credentials needed to render a competent opinion as to 
medical diagnosis.  Accordingly, this lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  See 38 C.F.R 
§ 4.3.


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a duodenal ulcer is denied.



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


